Exhibit 10.1
Republic Services, Inc.
Executive Incentive Plan


(As amended and restated effective October 26, 2020)


Introduction


The Republic Services, Inc. Executive Incentive Plan was adopted by the
Management Development and Compensation Committee of the Board (the “Committee”)
on March 12, 2009 and approved by shareholders on May 14, 2009. The Plan was
most recently amended and restated February 4, 2014. The Committee now desires
to amend and restate the Plan, effective October 26, 2020, to remove references
to the performance-based compensation exception that was previously permitted
but is no longer applicable under Section 162(m) of the Code.


1.Purpose


The purposes of the Plan are to promote the success of the Company; to provide
designated Executive Officers with an opportunity to receive incentive
compensation dependent upon that success; and to attract, retain and motivate
such individuals.


2.Definitions


“Affiliate” means all entities whose financial statements are required to be
consolidated with the financial statements of the Company pursuant to United
States generally accepted accounting principles.


“Award” means an incentive award, either a Long Term Award or an Annual Award,
made pursuant to the Plan.


•Annual Award — is designed to recognize the annual contribution of Participants
to the achievement of certain short term goals and objectives of the Company.


•Long Term Award — is designed to recognize the impact by Participants upon the
achievement by the Company of longer term success in enhancing shareholder
value.


“Award Formula” means one or more objective formulas or standards established by
the Committee for purposes of determining an Award based on the level of
performance with respect to one or more Performance Goals. Award Formulas may
vary from Performance Period to Performance Period and from Participant to
Participant and may be established on a stand-alone basis, in tandem or in the
alternative.


“Award Schedule” means the Award Schedule established pursuant to Section 4.1.


“Beneficiary” means the person(s) designated by the Participant, in writing on a
form prescribed by the Committee, to receive payments under the Plan in the
event of his or her death while a Participant or, in the absence of such
designation, the Participant’s estate.





--------------------------------------------------------------------------------



“Board” means the Board of Directors of the Company.


“Change of Control” means the occurrence of any of the following:


(i) an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of fifty percent (50%) or more of the then outstanding
common stock of the Company (“Shares”) or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, in determining
whether a Change of Control has occurred pursuant to this subsection (i), Shares
or Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change of Control. A “Non-Control Acquisition” shall mean an acquisition by (a)
an employee benefit plan (or a trust forming a part thereof) maintained by (1)
the Company or (2) any corporation or other Person of which a majority of its
voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (for purposes of this definition, a
“Related Entity”), (b) the Company or any Related Entity, or (c) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);


(ii) the individuals who, as of October 26, 2020, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the members of the Board or, following a Merger Event which results in a Parent
Corporation, the board of directors of the ultimate Parent Corporation (as
defined in paragraph (iii)(1)(A) below); provided, however, that if the
election, or nomination for election by the Company’s common stockholders, of
any new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of this Agreement, be considered as
a member of the Incumbent Board; provided further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle a Proxy
Contest; or


(iii) the consummation of:


(1) a merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued ( a “Merger Event”), unless such
Merger Event is a “Non-Control Transaction.” A “Non-Control Transaction” shall
mean a Merger Event where:









--------------------------------------------------------------------------------



(A) the stockholders of the Company immediately before such Merger Event own
directly or indirectly immediately following such Merger Event at least fifty
percent (50%) of the combined voting power of the outstanding voting securities
of (x) the corporation resulting from such Merger Event (the “Surviving
Corporation”) if fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly, by another Person (a “Parent
Corporation”), or (y) if there are one or more Parent Corporations, the ultimate
Parent Corporation; and,


(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger Event constitute at
least a majority of the members of the board of directors of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there are one or more
Parent Corporations, the ultimate Parent Corporation; and


(C) no Person other than (i) the Company, (ii) any Related Entity, (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such Merger Event was maintained by the Company or any Related Entity,
or (iv) any Person who, immediately prior to such Merger Event had Beneficial
Ownership of fifty percent (50%) or more of the then outstanding Voting
Securities or Shares, has Beneficial Ownership of fifty percent (50%) or more of
the combined voting power of the outstanding voting securities or common stock
of (x) the Surviving Corporation if there is no Parent Corporation, or (y) if
there are one or more Parent Corporations, the ultimate Parent Corporation.


(2) a complete liquidation or dissolution of the Company; or


(3) the sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Related Entity or under
conditions that would constitute a Non-Control Transaction with the disposition
of assets being regarded as a Merger Event for this purpose or the distribution
to the Company’s stockholders of the stock of a Related Entity or any other
assets).


Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Person, provided that if a Change of Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company, and after such share acquisition by the
Company, the



--------------------------------------------------------------------------------



Subject Person becomes the Beneficial Owner of any additional Shares or Voting
Securities which increases the percentage of the then outstanding Shares or
Voting Securities Beneficially Owned by the Subject Person, then a Change of
Control shall occur.


In addition, a Change of Control shall not be deemed to occur unless the
event(s) that causes such Change of Control also constitutes a “change in
control event,” as such term is defined in Code Section 409A.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Management Development and Compensation Committee of the
Board or any successor committee. The Committee shall be composed of not fewer
than two directors.


“Company” means Republic Services, Inc. and its successors.


“Determination Period” means, with respect to a Performance Period applicable t
any Award under the Plan, the period commencing on or before the first day of
such Performance Period and generally ending 90 days after the commencement of
the Performance Period.


“Disability” means the inability of the Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or the Participant is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company.


“Executive Officer” means a person who is the chief executive officer, chief
operating officer, chief financial officer, chief legal officer, executive vice
president, or regional president of the Company (or any person in the same role
if the title of such role changes).


“Participant” means an Executive Officer selected from time to time by the
Committee to participate in the Plan.


“Performance Goal” means the level of performance established by the Committee
as the Performance Goal with respect to a Performance Measure. Performance Goals
may vary from Performance Period to Performance Period and from Participant to
Participant and may be established on a stand-alone basis, in tandem or in the
alternative. Initially, Performance Goals shall include minimum, target and
maximum performance levels.


“Performance Measure” means one or more of the following selected by the
Committee for a Performance Period: (i) the attainment of certain target levels
of, or a specified increase in, the Company’s enterprise value or value creation
targets; (ii) the



--------------------------------------------------------------------------------



attainment of certain target levels of, or a percentage increase in, the
Company’s after-tax or pre-tax profits, including, without limitation, that
attributable to the Company’s continuing and/or other operations; (iii) the
attainment of certain target levels of, or a specified increase relating to, the
Company’s operational cash flow or working capital, or a component thereof; (iv)
the attainment of certain target levels of, or a specified decrease relating to,
the Company’s operational costs, or a component thereof; (v) the attainment of a
certain level of reduction of, or other specified objectives with regard to
limiting the level of increase in all or a portion of bank debt or other of the
Company’s long-term or short-term public or private debt or other similar
financial obligations of the Company, which may be calculated net of cash
balances and/or other offsets and adjustments as may be established by the
Committee; (vi) the attainment of a certain target level of, or a specified
increase in earnings per share or earnings per share from the Company’s
continuing operations; (vii) the attainment of certain target levels of, or a
specified percentage increase in, the Company’s net sales, revenues, net income
or earnings before income tax or other exclusions; (viii) the attainment of
certain target levels of, or a specified increase in, the Company’s return on
capital employed or return on invested capital; (ix) the attainment of certain
target levels of, or a percentage increase in, the Company’s after-tax or
pre-tax return on stockholder equity; (x) the attainment of certain target
levels in the fair market value of the Company’s Common Stock; (xi) the growth
in the value of an investment in the Common Stock assuming the reinvestment of
dividends; and/or (xii) the attainment of certain target levels of, or a
specified increase in, EBITDA (earnings before interest, taxes, depreciation,
depletion, amortization and accretion); (xiii) the attainment of certain target
levels of, or a specified increase in, an objective measure of customer
satisfaction and/or loyalty; and/or (xiv) the attainment of certain target
levels of, or a specified increase in, an objective measure of employee
engagement. Performance Measures may be based upon the attainment by a
subsidiary, division or other operational unit of the Company of specified
levels of performance under one or more of the measures described above.
Further, the Performance Measures may be based upon the attainment by the
Company (or a subsidiary, division or other operational unit of the Company) of
specified levels of performance under one or more of the foregoing measures
relative to the performance of other corporations. The Committee may, in its
sole and absolute discretion: (i) designate additional business criteria upon
which the Performance Measures may be based; (ii) modify, amend or adjust the
business criteria described herein; or (iii) incorporate in the Performance
Measures provisions regarding changes in accounting methods, corporate
transactions (including, without limitation, dispositions or acquisitions) and
similar events or circumstances. Performance Measures may include a threshold
level of performance below which no Award will be earned, levels of performance
at which an Award will become partially earned and a level at which an Award
will be fully earned. Performance Measures may vary from Performance Period to
Performance Period and from Participant to Participant and may be established on
a stand-alone basis, in tandem or in the alternative.


“Performance Period” means one or more periods of time, as the Committee may
designate, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to payment in
respect of an Award. Unless otherwise determined by the Committee in advance,
the Performance Period for an Annual Award shall be one calendar year. Unless
otherwise determined by the Committee in advance, a Performance Period for a
Long Term Award shall be three calendar years.



--------------------------------------------------------------------------------





“Plan” means the Republic Services, Inc. Executive Incentive Plan as most
recently amended and restated effective October 26, 2020 as set forth herein.


“Plan Year” means the calendar year.\


“Retirement” means retirement (i) on or after attaining age 65 or (ii) on or
after satisfying any of the following age and service requirements provided the
Participant provides the Company written notice of his or her intention to
retire at least one year in advance of retirement: age 55 and 20 years of
service; age 56 and 10 years of service; or age 60 and five years of service.




3.Participation


3.1     Participants shall be selected by the Committee from among the Executive
Officers. The selection of an Executive Officer as a Participant for a
Performance Period shall not entitle such individual to be selected as a
Participant with respect to any other Performance Period; provided, however,
that once an Executive Officer becomes a Participant, he or she shall continue
as a Participant until the Committee terminates his or her participation or an
event occurs under the Plan which causes termination of participation.


4.Awards


4.1     Award Schedules. For each Performance Period with respect to which an
Award may be earned by a Participant under the Plan, prior to the expiration of
the Determination Period (or at such other time as the Committee may determine
in its discretion), the Committee shall establish for such Performance Period an
Award Schedule for each Participant. The Award Schedule shall set forth the
applicable Performance Period, Performance Measure(s), Performance Goal(s), and
Award Formula(s) and such other information as the Committee may determine.
Award Schedules may vary from Performance Period to Performance Period and from
Participant to Participant.


4.2     Determination of Awards. A Participant shall be eligible to receive
payment with respect to an Award only to the extent that the Performance Goal(s)
for such Award are achieved and the Participant earns such Award based on the
application of the Award Formula against the Performance Goal(s) for the
applicable Performance Period. As soon as practicable after the close of each
Performance Period, the Committee shall meet to review and determine whether,
and to what extent, the Performance Goals for the Performance Period have been
achieved and, if so, to calculate the amount of the Award earned by each
Participant for such Performance Period based upon such Participant’s Award
Formula. The Committee shall then determine the actual amount of the Award to be
paid to each Participant and in so doing may use negative discretion to
decrease, but not increase, the amount of the Award otherwise payable to the
Participant based upon such performance. Anything in this Plan to the contrary
notwithstanding: the maximum Award payable to any one Participant is (i) in the
case of an Annual Award, $10,000,000 with respect to any



--------------------------------------------------------------------------------



Performance Period; and (ii) in the case of a Long Term Award, $5,000,000
multiplied by the number of full or partial 12-month periods that are in the
Performance Period.


4.3     Payment of Awards. Awards shall be paid in a lump sum cash payment after
the amount thereof has been determined in accordance with Section 4.2. Except as
otherwise provided in any Employment Agreement or Award Schedule, payment of any
Award shall be made at such time determined by the Committee that is within the
first 2 ½ months of the Company’s taxable year that immediately follows the last
day of the applicable Performance Period. The Committee may, subject to such
terms and conditions and within such limits as it may from time to time
establish, permit one or more Participants to defer the receipt of amounts due
under the Plan in a manner consistent with the requirements of Code Section
409A. If any Award which is earned pursuant to this Section 4 is paid prior to
the time determined when the Award was initially granted, the amount of such
Award shall be reduced by an appropriate discount factor determined by the
Committee.    


4.4      Change of Control. All Performance Goals and other conditions to
payment of Awards shall be deemed to be achieved or fulfilled as of the time of
a Change of Control. In the event of a Change of Control, the Company shall
promptly pay each Participant 100% of the Participant’s Target Award (as
established in the applicable Award Schedules) for the Performance Periods in
which the Change of Control occurs. In addition, if at the time of a Change of
Control there has been no determination or payment of an Award for the preceding
Performance Periods, the Company shall pay to each individual who was a
Participant with respect to such prior Performance Periods the full amount to
which he or she would have been paid assuming the Committee determines that the
Participant satisfied the applicable Performance Goals for such Performance
Periods without reduction in Award payments. for factors other than those
resulting from the failure to satisfy the applicable Performance Goals. Payments
under this Section 4.4 shall be made not later than ten (10) days following the
Change of Control.


5.Termination of Employment


5.1     Termination of Employment.


•Except as otherwise provided in Sections 4.4, 5.2 or 5.3, a Participant who has
a termination of employment for any reason other than “cause” prior to the date
of payment of an Award shall forfeit all right to or interest in the Award.


•Except as otherwise provided in Section 5.3, a Participant whose employment is
terminated for “cause” (Termination for Cause) prior to the date of payment of
an Award shall forfeit all right to or interest in the Award.


Termination for Cause shall mean with respect to any Participant, cause or for
cause as defined in any employment, consulting or other agreement for the
performance of services between the Participant and the Company, or, in the
Executive Separation Policy for any Participant who is covered by the Executive
Separation Policy. In the absence of any such agreement or policy or any such
definition in such agreement or policy, cause shall mean (i) Participant’s
willful and continued failure to substantially perform his or her duties after
he



--------------------------------------------------------------------------------



or she has received written notice from the Company identifying the actions or
omissions constituting willful and continued failure to perform, (ii)
Participant’s conviction or plea to a felony, misdemeanor or any other crime,
(iii) Participant’s actions or omissions that constitute fraud, dishonesty or
gross misconduct, (iv) Participant’s breach of any fiduciary duty that causes
material injury to the Company, (v) Participant’s breach of any duty causing
material injury to the Company, (vi) Participant’s inability to perform his or
her material duties to the reasonable satisfaction of the Company due to alcohol
or other substance abuse, or (vii) any violation of the Company’s policies or
procedures involving discrimination, harassment, substance abuse or work place
violence. Any termination for Cause pursuant to this Section shall be given to
the Participant in writing and shall set forth in detail all acts or omissions
upon which the Company is relying to terminate the Participant for Cause. With
respect to Participants other than the Chief Executive Officer: Chief Operating
Officer, Chief Financial Officer and Chief Legal Officer (the Executive Group),
a determination of cause shall be made by the Chief Executive Officer.


With respect to the Executive Group, before any determination by the Company
that Cause exists to terminate the Participant, the Company shall cause a
special meeting of the Committee to be called and held at a time mutually
convenient to the Committee and Participant, but in no event later than ten (10)
business days after Participant’s receipt of the notice that the Company intends
to terminate the Participant for Cause. Participant shall have the right to
appear before such special meeting of the Committee with legal counsel of his or
her choosing to refute such allegations and shall have a reasonable period of
time to cure any actions or omissions which provide the Company with a basis to
terminate the Participant for Cause (provided that such cure period shall not
exceed 30 days). A majority of the members of the Committee must affirm that
Cause exists to terminate the Participant. No finding by the Committee will
prevent the Participant’s contesting such determination through appropriate
legal proceedings, provided that the Participant’s sole remedy shall be to sue
for damages, not reinstatement, and damages shall be limited to those that would
be paid to the Participant if he or she had been terminated without Cause.


5.2     Death, Disability or Retirement


•Except as otherwise provided in Section 5.3 hereof, in the event that a
Participant dies after an Award has been granted to the Participant but before
it has been determined to be earned pursuant to Section 4.2, there shall be paid
to the Participant’s Beneficiary or estate an amount equal to the full targeted
Award that the Committee was authorized in accordance with the Award Formula to
pay to the Participant pursuant to Section 4.3 had his or her employment
continued through the end of the Performance Period and had all Performance
Goals been met. Payment of all such Awards shall be made within thirty (30) days
following the date of termination of the Participant’s employment as a result of
death.


•Except as otherwise provided in Section 5.3 hereof and if and to the extent
permitted under Section 409A of the Code, in the event that a Participant’s
employment is terminated by reason of Disability or Retirement after an Award
has been granted to the Participant but before it has been determined to be
earned pursuant to Section 4.2, there shall be paid to the Participant a
pro-rated amount



--------------------------------------------------------------------------------



equal to the Award payment that the Committee determines would have been paid to
the Participant pursuant to Section 4.3 had his or her employment continued
through the end of the Performance Periods, multiplied by a fraction, the
numerator of which is the number of completed calendar months of employment
during the applicable Performance Period and the denominator of which is the
total number of months in the applicable Performance Period. Payment of all such
Awards shall be made at the same time as Awards are paid to Participants who
remained employed through the end of the applicable Performance Period.


5.3     Committee Discretion. The provisions of Sections 5.1 and/or 5.2 hereof
shall not apply to any Participant or Participants if and to the extent (i)
determined by the Committee, in its sole and absolute discretion, or (ii)
provided in any employment, consulting or other agreement for the performance of
services between the Participant and the Company, or in the Executive Separation
Policy for any Participant who is covered by the Executive Separation Policy.


6.Administration


6.1     In General. The Committee shall have full and complete authority, in its
sole and absolute discretion, (i) to exercise all of the powers granted to it
under the Plan, (ii) to construe, interpret and implement the Plan and any
related document, (iii) to prescribe, amend and rescind rules relating to the
Plan, (iv) to make all determinations necessary or advisable in administering
the Plan, and (v) to correct any defect, supply any omission and reconcile any
inconsistency in the Plan. The Chief Executive Officer of the Company may
recommend to the Committee Executive Officers for participation and target award
levels for Participants.


6.2     Determinations. The actions and determinations of the Committee or
others to whom authority is delegated under the Plan on all matters relating to
the Plan and any Awards shall be final and conclusive. Such determinations need
not be uniform and may be made selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.


6.3     Appointment of Experts. The Committee may appoint such accountants,
counsel, and other experts as it deems necessary or desirable in connection with
the administration of the Plan.


6.4     Delegation. The Committee may delegate to others the authority to
execute and deliver such instruments and documents, to do all such acts and
things, and to take all such other steps deemed necessary, advisable or
convenient for the effective administration of the Plan in accordance with its
terms and purposes.


6.5     Books and Records. The Committee and others to whom the Committee has
delegated such duties shall keep a record of all their proceedings and actions
and shall maintain all such books of account, records and other data as shall be
necessary for the proper administration of the Plan.





--------------------------------------------------------------------------------



6.6     Payment of Expenses. The Company shall pay all reasonable expenses of
administering the Plan, including, but not limited to, the payment of
professional and expert fees.


6.7     Clawback of Benefits. If and to the extent required under applicable law
or stock exchange requirements, the Committee may (i) cause the cancellation of
any Award, (ii) require reimbursement of any Award by a Participant or
beneficiary, and (iii) effect any other right of recoupment of compensation
provided under this Plan. By accepting an Award, a Participant is agreeing to be
bound by this Section 6.7 and the Republic Services, Inc. Clawback Policy (the
“Clawback Policy”) and any future amendment or restatement of the Clawback
Policy adopted by the Company to comply with applicable laws or stock exchange
requirements.


7.Miscellaneous


7.1     Nonassignability. No Award shall be assignable or transferable
(including pursuant to a pledge or security interest) other than by will or by
the laws of descent and distribution.


7.2    Withholding Taxes. Whenever payments under the Plan are to be made or
deferred, the Company will withhold therefrom, or from any other amounts payable
to or in respect of the Participant, an amount sufficient to satisfy any
applicable governmental withholding tax requirements related thereto.


7.3    Amendment of Termination of the Plan. The Plan may be amended or
terminated by the Committee in any respect except that (i) no amendment may be
made after the date on which an Executive Officer is selected as a Participant
for a Performance Period that would adversely affect the rights of such
Participant with respect to such Performance Period without the consent of the
affected Participant, and (ii) no amendment shall be effective without the
approval of the shareholders of the Company to increase the maximum Award
payable under the Plan.


7.4    Other Payments or Awards. Nothing contained in the Plan will be deemed in
any way to limit or restrict the Company from making any award or payment to any
person under any other plan, arrangement or understanding, whether now existing
or hereafter in effect.


7.5    Payments to Other Persons. If payments are legally required to be made to
any person other than the person to whom any amount is payable under the Plan,
such payments will be made accordingly. Any such payment will be a complete
discharge of the liability of the Company under the Plan.


7.6    Unfunded Plan. Nothing in this Plan will require the Company to purchase
assets or place assets in a trust or other entity to which contributions are
made or otherwise to segregate any assets for the purpose of satisfying any
obligations, under the Plan. Participants will have no rights under the Plan
other than as unsecured general creditors of the Company.



--------------------------------------------------------------------------------





7.7    Limits of Liability. Neither the Company, the Committee nor any other
person participating in any determination of any question under the Plan, or in
the interpretation, administration or application of the Plan, will have any
liability to any party for any action taken or not taken in good faith under the
Plan.


7.8    No Right of Employment. Nothing in this Plan will be construed as
creating any contract of employment or conferring upon any Participant any right
to continue in the employ or other service of the Company or limit in any way
the right of the Company to change such person’s compensation or other benefits
or to terminate the employment or other service of such person with or without
cause.


7.9    Section 409A. It is intended that the Plan comply with Section 409A of
the Code. If an Award is payable on account of a termination of employment (i)
it shall be paid no earlier than the Participant’s separation from service as
determined in accordance with Section 409A and (ii) if at the time of the
Participant’s separation from service with the Company, the Participant is a
“specified employee” as defined in Section 409A and the deferral of the
commencement of any payments or benefits otherwise payable as a result of such
separation from service is necessary in order to avoid the additional tax under
Section 409A, the Company will defer the payment or commencement of the payment
of any such payments or benefits (without any reduction in such payments or
benefits ultimately paid or provided to the Participant) until the date that is
six (6) months following the Participant’s separation from service with the
Company (or, if earlier, the date of death of the Participant). The Plan shall
be interpreted, administered and operated in accordance with Section 409A,
although nothing herein shall be construed as an entitlement to or guarantee of
any particular tax treatment to the Participant.


7.10    Section Headings. The section headings contained herein are for
convenience only and, in the event of any conflict, the text of the Plan, rather
than the section headings, will control.


7.11    Invalidity. If any term or provision contained herein is to any extent
invalid or unenforceable, such term or provision will be reformed so that it is
valid, and such invalidity or unenforceability will not affect any other
provision or part hereof.


7.12    Applicable Law. The Plan will be governed by the laws of the State of
Arizona, as determined without regard to the conflict of law principles thereof.

